DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2022 and 6/1/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1, 3-8, 10-14, and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art fails to teach or suggest a/an method requiring:
applying an asymmetric periodic voltage waveform to each of a plurality of zones in the plasma processing chamber with a plurality of corresponding bias supplies, in combination with the other limitations of the claim.
With regards to claim 4, the prior art fails to teach or suggest a/an method requiring:
comprising: calculating ion current in a zone of the plasma processing chamber based upon at least one characteristic of the power that is applied by the bias supply; wherein the adjusting is based upon the calculated ion current in the zone, in combination with the other limitations of the claim.
With regards to claim 8, the prior art fails to teach or suggest a/an non-transitory computer-readable medium requiring:
monitor at least one characteristic of the power that is applied by the bias supply: and adjust, based upon the monitoring: current though one or more of the n secondary inductors or one or more characteristics of the asymmetric periodic voltage waveform to alter a spatial distribution of the plasma, in combination with the other limitations of the claim.
With regards to claim 14, the prior art fails to teach or suggest a/an system requiring:
wherein the terminating element is an impedance-adjustable terminating element to enable current through the at least one secondary inductor to be controlled by the at least one controller based upon an indication of a level of ion current in the plasma proximate to the at least one electrical plane, in combination with the other limitations of the claim.
With regards to claim(s) 3, 5-7, 10-13, and 18-20: it/they would be allowable in virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844